Citation Nr: 0100809	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  91-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-operative nasal septum deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958.

This case was most recently before the Board of Veterans' 
Appeals (Board), at which time the Board denied entitlement 
to an increased (compensable) evaluation for a right ankle 
scar, and remanded the claim of entitlement to an increased 
(compensable) evaluation for post-operative nasal septum 
deviation to the RO for further development and adjudicative 
action.

In August 2000 the RO affirmed the denial of entitlement to 
an increased (compensable) evaluation for post-operative 
nasal septum deviation.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Post-operative nasal septum deviation is productive of 
only slight symptoms and does not result in marked 
interference with breathing space.

2.  Post-operative nasal septum deviation does not result in 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
post-operative septum deviation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2000);  38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6502 (effective prior to October 7, 
1996);  38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6502; 61 
Fed. Reg. 46720-46731 (Sept. 5, 1996) (effective October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran had a deviated nasal septum surgically corrected in 
August 1958.  There were no complications or residuals.

A March 1985 VA general medical examination concluded in a 
pertinent diagnosis of normal nose and nasal passages.

The RO granted entitlement to service connection for post-
operative nasal septum deviation with assignment of a 
noncompensable evaluation when it issued a rating decision in 
April 1985.

The veteran filed a claim of entitlement to an increased 
(compensable) evaluation for post-operative nasal septum 
deviation in June 1990.

VA conducted a medical examination of the veteran in October 
1992.  He reported having sustained several nasal injuries, 
particularly during participation in sports, while on active 
duty.  

In 1958 he had a septorhinoplasty which resulted in 
improvement of his symptoms.  On examination of the nose the 
nasal septum appeared in the midline.  There was no evidence 
of congestion of the nasal mucosa, discharge, polyposis or 
inflammation.  No pertinent diagnosis was provided.

VA conducted a medical examination of the veteran in October 
1994.  He pertinently complained of a constant often thick 
discharge.  The septum was noted to be midline.

An independent otolaryngological examination of the veteran 
for official VA compensation purpose was conducted in May 
2000.  It was noted that his problems with his nose dated 
back to the time when he was in service and had a bad sinus 
infection.  In 1958 he had a septorhinoplasty for nasal and 
septal deviation.  

Since then he had had persistent problems breathing through 
his nose.  The airway seemed to be a little worse on the left 
than on the right, but at times that did reverse.  He did not 
have much nose bleeding anymore.  He had not had problems 
with purulent nasal drainage.  He had been using a nasal 
spray.  

Computerized tomography of the nose and sinuses taken during 
the previous month revealed a little bit of mucosal 
thickening in the maxillary sinuses which was of a minor 
degree.  The septum was not straight.  He had a fairly 
prominent bow toward the left of the bony portion and a left 
inferior spur more anteriorly.  He also had elongated 
turbinates bilaterally and was a little bit hypertrophic on 
the left side posteriorly.

On examination of the nose externally the veteran had a very 
prominent "dorsum" but was midline.  The septum had a long 
left inferior septal spur and an overall global bow of the 
septum to the left.  He had a large right inferior turbinate.  
There were no polyps or pus.  The mucosa was dry.  The 
pertinent diagnosis was deviated septum.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the Respiratory System was amended, effective 
October 7, 1996.  61 Fed. Reg. 46720 (2000).  Thus, the 
regulatory criteria governing the evaluation of the 
appellant's post-operative nasal septum deviation changed 
while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria effective prior to October 7, 1996, a 
noncompensable evaluation was provided for traumatic 
deflection of the nasal septum with slight symptoms.  A 10 
percent evaluation was provided for marked interference with 
breathing space.  38 C.F.R. § 4.97; Diagnostic Code 6502.

Under the criteria effective October 7, 1996, a 10 percent 
evaluation may be assigned for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97; Diagnostic Code 6502 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Based on the actions of the RO, as well as the Board's July 
1999 remand, the undersigned finds that the RO has fulfilled 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991), as well as under the Veterans Claims Assistance Act of 
2000.  

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  In this regard, the veteran 
was afforded the benefit of a contemporaneous comprehensive 
otolaryngological examination on the occasion of the most 
recent remand of his case to the RO for further development.  
He was also given the opportunity to submit additional 
evidence.  The Board is satisfied that there is no further 
duty to assist the veteran in the development of his claim.

The Board notes that the most recent examination of the 
veteran, in addition to the earlier examinations on file, 
have failed to demonstrate compensable disablement due to the 
post-operative nasal septum deviation.  In this regard, 
neither the previous nor the revised criteria are helpful to 
the veteran.  The record does not show that the veteran has 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side to satisfy the revised 
criteria for a 10 percent evaluation.  The record does not 
show that he has marked interference with breathing space to 
satisfy the criteria for assignment of a 10 percent 
evaluation under the previous criteria for rating deflection 
of the nasal septum.

What the record does show is that the veteran has slight 
symptoms associated with his post-operative nasal septum 
deviation which is consistent with the noncompensable 
evaluation currently in effect.  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the veteran's post-operative nasal 
septum deviation.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation under the previous or revised criteria 
for rating deflection of the nasal septum.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but denied the veteran's claim on 
this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
post-operative nasal septum deviation.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation for 
post-operative nasal septum deviation is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

